         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 1 of 15


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ALEXA SPRIGGS                             *
8757 Georgia Avenue, Suite 400            *
Silver Spring, Maryland 20910             *
                                          *
IAN BEATTIE                               *
8757 Georgia Avenue, Suite 400            *
Silver Spring, Maryland 20910             *
                                          *
        Plaintiffs,                       *
                                          *
   v.                                     * Case No.: 1:20-cv-3395
                                          *
GEORGE MERLING                            *
100 Beall Street, Suite 217               *
Cumberland, MD 21502                      *
                                          *
and                                       *
                                          *
ALLEGANY MEDICAL MARIJUANA                *
DISPENSARY, LLC                           *
100 Beall Street                          *
Cumberland, MD 21502                      *
        Serve Resident Agent:             *
        Regina Hamm                       *
        16210 McMullen Hwy                *
        Cumberland, MD 21502              *
                                          *
        Defendants.                       *
******************************************************************************
                                 COMPLAINT

       Plaintiffs Alexa Spriggs (“Spriggs”) and Ian Beattie (“Beattie”, together “Plaintiffs”), by

and through undersigned counsel, hereby bring this Complaint against Defendants George Merling

(“Merling”) and Allegany Medical Marijuana Dispensary, LLC (“Allegany Medical”, together

“Defendants’). Plaintiffs bring claims pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201

et seq. (“FLSA”); the Maryland Wage and Hour Law, MD. CODE ANN., LAB & EMPL. § 3-401, et

seq. (“MWHL”); the Maryland Wage Payment and Collection Law, MD. CODE ANN., LAB. &

EMPL. § 3-501, et seq. (“MWPCL”); claims for wrongful termination and tortious interference

under Maryland common law; and a claim for declaratory judgment pursuant to 28 U.S.C. § 2201.
            Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 2 of 15


                                      Parties and Jurisdiction
       1.       Plaintiffs are adult residents of Maryland.

       2.       Allegany Medical is a limited liability company formed under the laws of the

Maryland with its principal place of business in Cumberland, Maryland. Its principal business is

the operation of a medical marijuana dispensary.

       3.       Merling is an adult resident of Allegany County, Maryland.

       4.       During the period relevant to this action (approximately December 1, 2017 through

May 25, 2019, hereafter “the relevant period”), Defendants qualified as employers within the

meaning of the FLSA, MWHL, and MWPCL.

       5.       During the relevant period, Allegany Medical had gross revenues, sales, and/or

receipts exceeding $500,000.00; sold products and goods that passed in interstate commerce; and

Allegany Medical otherwise qualified as an “enterprise engaged in commerce” under the FLSA.

       6.       During the relevant period, Allegany Medical employed at least two or more

employees who were engaged in commerce, and who produce goods for commerce, or handled,

sold, or otherwise worked on goods or materials that have moved in or were produced for

commerce as a single enterprise under the FLSA.

       7.       There are employees who, like Plaintiffs, use tools, equipment, electronics, and

software that crossed interstate lines.

       8.       There are employees who, like Plaintiffs, regularly use wire and electronic means

of communicating interstate, sell good and products that have moved in interstate commerce, and

who regularly process credit card transactions through an interstate credit card system for customer

payments.

       9.       There are employees who use, in Defendants’ facility, cleaning products, tools,

signage, among other items, that have moved in interstate commerce.


                                                  2
          Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 3 of 15


        10.    Accordingly, subject matter jurisdiction exists because the Plaintiffs were

employed by Defendants, a covered entity, satisfying the enterprise coverage provisions under the

FLSA.

        11.    For the reasons listed above, Defendants also satisfy the coverage provisions of the

MWHL and MWPCL.

        12.    As a covered enterprise, Allegany Medical has at all material times been an

“employer” within the meaning of the FLSA, MWHL, and MWPCL.

        13.    At all relevant times, Merling was an owner of Allegany Medical.

        14.    At all relevant times, Merling owned was in control of the day-to-day operations

of Allegany Medical.

        15.    At all relevant times, Merling had complete operational control of Allegany

Medical. Merling maintains custody and control of Allegany Medical’s business records, such as

payroll records, and is responsible for maintaining these records.

        16.    At all relevant times, Merling was, and continued to be, aware of operational issues

throughout the facility, and is knowledgeable of Allegany Medical’s past and present employment

practices and policies.

        17.    Merling was ultimately responsible for hiring and managing Plaintiffs.

        18.    At all relevant times, Merling possessed, and continues to possess, the authority

and discretion to fix, adjust, and determine hours worked and amounts paid with respect to

employees at Allegany Medical, including Plaintiffs, and possessed the ability to hire and

terminate employees.

        19.    Merling received and continues to receive income from Allegany Medical, and has

been enriched by the failure to properly pay workers, including Plaintiffs.

        20.    At all relevant times, Merling was an “employer” within the meaning of the FLSA,

                                                 3
            Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 4 of 15


MWHL, and MWPCL. Merling is jointly and individually liable with Allegany Medical for

damages to Plaintiffs under the FLSA, MWHL, and MWPCL.

        21.     As set forth below, Plaintiffs seeks unpaid overtime wages in amounts to be

determined based on the evidence, as well as liquidated damages, statutory damages, and

attorney’s fees pursuant to the FLSA, MWHL, and MWPCL.

        22.     Plaintiffs were hourly employees, and not exempt from the overtime provisions of

the FLSA and MWHL.

        23.     By acting as the named Plaintiffs, Plaintiffs do hereby affirm their consent to

participate in this FLSA action.

        24.     This Court has subject matter jurisdiction over this action pursuant to 29. U.S.C. §

206-207 and 28 U.S.C. § 1331.

        25.     This court has supplemental jurisdiction over the MWHL and MWPCL claims

pursuant to 28 U.S.C. § 1367(a) because the claims are so related to the FLSA claim that they

form part of the same case or controversy.

        26.     Venue is proper pursuant to 28 U.S.C. § 1391(b), because Defendants do business

within this judicial district and the events giving rise to these claims occurred in this judicial

district.

                                      Facts of Plaintiffs’ Claims

        27.     Throughout the relevant period, Plaintiffs worked for Defendants in various roles,

including “Budtender”, “Floor Supervisor”, and “Budtender Supervisor” at Defendants’ facility

in Cumberland, Maryland.

        28.     All positions Plaintiffs held for Defendants were paid at an hourly rate.

        29.     Defendants employed Plaintiff Spriggs from approximately October 15, 2017

through approximately March 21st, 2019. Merling was responsible for hiring Spriggs.

                                                 4
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 5 of 15


       30.    Defendants employed Plaintiff Beattie from approximately October 31, 2017

through approximately May 25, 2019.

       31.    From their date of hire until January 1, 2019, Defendants scheduled Plaintiffs to

work a split schedule of 52 hours one week, and 37 the next. This equates to an average of 44.5

hours per week.

       32.    Plaintiffs were not paid the overtime premium (“time-and-a-half”, or 1.5x their

regular rate) for the hours they worked in excess of 40 per week.

       33.    Plaintiffs also worked a substantial amount of time “off the clock”, for which

Defendants paid them nothing whatsoever.

       34.    Until about January 2, 2019, Plaintiffs worked an average of one hour of overtime

per day, or 5 hours per week, for which they received no compensation whatsoever.

       35.    After about January 2, 2019, the amount of uncompensated time reduced to about

1.5 hours per week.

       36.    From approximately November 15, 2017 through about February 28, 2018,

Defendants paid Spriggs $16.00 per hour.

       37.    From approximately March 1, 2018 through about January 1, 2019, Defendants

paid Spriggs $20.00 per hour.

       38.    From January 2, 2019 until her termination on about March 21, 2019, Defendants

paid Spriggs $23.00 per hour.

       39.    From approximately December 1, 2017 through January 31, 2018, Defendants

paid Beattie $16.00 per hour.

       40.    From approximately February 1, 2018 through about September 30, 2018,

Defendants paid Beattie $20.00 per hour.

       41.    From approximately October 1, 2018 through February 28, 2019, Defendants paid

                                               5
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 6 of 15


Beattie $21.00 per hour.

        42.    From approximately March 1, 2019 through May 25, 2019 Defendants paid

Beattie $17.00 per hour.

        43.    Defendants’ failure to pay Plaintiffs the wages they rightfully earned as required

by the FLSA, MWHL, and MWPCL was willful and intentional, and not in good faith, as evinced

by the complete failure to compensate Plaintiffs for portion of their work hours, and the failure

to pay overtime despite being scheduled to work well in excess of 40 hours per week every other

week.

        44.    Throughout her employment, Spriggs suffered sexist comments from Merling,

such as “as a woman, you need to man up and put your guy face on because women aren’t taken

seriously” and “stop smiling so much.”

        45.    Spriggs was also subjected to constant racist remarks from Merling and other

managers throughout her employment with Defendants. For example, Greg Pappas, a supervisor

of Spriggs, told her she “can dress casually on Fridays, but not in corn rows” (referring to a

traditionally African-American hairstyle. Spriggs’ white colleagues were not subjected to any

sort of limitation on hairstyle. At a staff meeting, Pappas told Spriggs that her brother, an

African-American male who was a patient at the time, likely did not have a valid medical reason

to be a patient despite having a certification from a physician because he was probably a “drug

seeker like the others.”

        46.    During a meeting on March 21, 2019, Merling accused Spriggs of being

untrustworthy, saying “how can I trust you if I can search your name on case search and find

members of your family charged with drugs and other crimes?”. At a separate staff

        47.    Spriggs protested and told Merling that she was being targeted because of her

race.

                                                6
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 7 of 15


       48.     At the conclusion of the meeting, Defendants fired Spriggs.

       49.     The abusive remarks described above and her termination were racial and sexual

discrimination. Additionally, Spriggs’ termination was retaliation for protesting discrimination.

These actions were in violation of 42 U.S.C. § 1981 and Maryland common law.

       50.     After her termination, Spriggs began applying and interviewing for new

employment opportunities.

       51.     Shortly after her termination, Defendants began contacting Spriggs’ potential

employers with the intention of causing those employers to cease dealing with Spriggs.

       52.     Defendants, during the spring of 2019, told those potential employers that Spriggs

was bound by a non-compete agreement that was, in fact, unenforceable.

                                     CAUSES OF ACTION

                                             COUNT I
                         Violation of Federal Fair Labor Standards Act
                                            (Overtime)
                                  All Plaintiffs v. All Defendants

       53.     Plaintiffs re-allege and re-assert each and every allegation set forth above as if each

were set forth herein.

       54.     The FLSA mandates that an employer must pay an employee overtime wages in

the amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours

worked each week in excess of forty (40) (“overtime hours”).

       55.     At all times, Plaintiffs were Defendants’ “employees” covered by § 207(a)(1) of

the FLSA, and Defendants were Plaintiffs’ “employers” under § 207(a)(2) of the FLSA.

       56.     Defendants, as Plaintiffs’ employers, were obligated to compensate Plaintiffs at the

overtime rate of one-and-one-half times (1.5x) Plaintiffs’ regular rate for all overtime hours

Plaintiffs worked.

       57.     As set forth above, Defendants had knowledge and suffered or permitted Plaintiffs
                                                  7
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 8 of 15


to work many overtime hours throughout their employment. Merling had ultimate authority to set

Plaintiffs’ work schedule and rates of pay.

       58.     As set forth above, Defendants failed and refused to pay Plaintiffs one-and-one-

half (1.5x) their regular rate for all overtime hours they worked.

       59.     Defendants’ failure and refusal to pay Plaintiffs as required by the FLSA was

willful and intentional, and was not in good faith.

       WHEREFORE, Defendants are liable to Plaintiffs under Count I for all unpaid wages in

an amount to be proven at trial, plus an equal amount in liquidated damages, interest (both pre-

and post-judgment), reasonable attorney’s fees, the costs of this action, and any other and further

relief this Court deems appropriate.

                                            COUNT II
                          Violation of Maryland Wage and Hour Law
                                            (Overtime)
                                  All Plaintiffs v. All Defendants

       60.     Plaintiffs re-allege and re-assert each and every allegation set forth above as if each

were set forth herein.

       61.     Plaintiffs were Defendants’ “employees” and Defendants were Plaintiffs’

“employers” within the meaning of the MWHL. As Plaintiffs’ “employers,” Defendants were

obligated to pay Plaintiffs overtime compensation under § 3-415 and § 3-420 of the MWHL. These

sections require Defendants to compensate Plaintiffs at the rate of one-and-one-half times (1.5x)

their regular hourly rate (“overtime rate”) for all hours worked per week in excess of forty (40)

(“overtime hours”).

       62.     As set forth above, Defendants failed and refused to pay Plaintiffs one-and-one-

half (1.5x) their regular rate for all overtime hours they worked. Merling had the ultimate decision-

making ability with respect to this issue.

       63.     As described above, Merling had the ultimate authority to set Plaintiffs’ schedules.
                                                  8
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 9 of 15


At all relevant times, Defendants had knowledge that Plaintiffs worked, on average, more than

forty (40) hours per week. Alternatively, Defendants suffered or permitted Plaintiffs to work, on

average, more than forty (40) hours per week.

       64.     Defendants, as Plaintiffs’ “employers,” were obligated to compensate Plaintiffs at

their overtime rate for all the overtime hours Plaintiffs worked in each week.

       65.     As discussed supra, Defendants had actual or constructive knowledge of all hours

Plaintiffs worked, including overtime hours. Nevertheless, Defendants willingly and knowingly

failed to pay Plaintiffs for their overtime hours at the overtime rate as required under the MWHL.

       WHEREFORE, Defendants are liable to Plaintiffs under Count II for all unpaid wages in

such amounts as will be proven at trial, plus an equal amount as liquidated damages, interest (both

pre- and post-judgment), attorney’s fees, the costs of this action, and any other and further relief

this Court deems appropriate.

                                         COUNT III
                  Violation of Maryland Wage Payment and Collection Law
                                       (Unpaid Wages)
                                All Plaintiffs v. All Defendants

       66.     Plaintiffs re-allege and re-assert each and every allegation set forth above as if each

were set forth herein.

       67.     Plaintiffs were Defendants’ “employees” pursuant to § 3-501 and § 3-502 of the

MWPCL.

       68.     Defendants were Plaintiffs’ “employers” pursuant to § 3-501 and § 3-502 of the

MWPCL.

       69.     As Plaintiffs’ “employers,” Defendants were obligated to pay Plaintiffs all wages

due for the work they performed, including overtime wages.

       70.     Defendants’ failure and refusal to pay overtime wages due to Plaintiffs was not the

result of any bona fide dispute. Merling had the ultimate authority to decide whether to pay
                                                  9
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 10 of 15


Plaintiffs.

        WHEREFORE, Defendants are liable to Plaintiffs under Count III for three times (3x) the

amount of all unpaid wages that Defendants failed to pay Plaintiffs, for attorney’s fees, costs, and

expenses of this action incurred as a result of Defendants’ failure to pay Plaintiffs what was legally

owed to them, and for such other legal and equitable relief from Defendants’ unlawful and willful

conduct as the Court deems proper.

                                             COUNT IV
                                  Violation of 42 U.S.C. § 1981
                                   (Race/Color Discrimination)
                                 Plaintiff Spriggs v. All Defendants

        71.     Plaintiff Spriggs realleges and reincorporates by reference the prior paragraphs as

if fully set forth herein.

        72.     As described above, Spriggs was subjected to discrimination based on her race

and/or color when, inter alia, Defendants criticized her hair style, investigated her family

member’s alleged criminal background, and made racist comments about same.

        73.     Spriggs’ white colleagues were not subjected to the same targeted treatment

regarding their hair or alleged family members’ criminal histories.

        74.     Spriggs reported discrimination on the basis of her race and/or color to Defendants,

and was terminated.

        75.     Spriggs’ termination was discrimination based on her race and/or color, or

retaliation for reporting discriminatory practices.

        76.     Defendants’ discrimination against Spriggs on the basis of her race and/or color

was willful, malicious, egregious, and/or done with reckless disregard for Spriggs’ civil rights.

        WHEREFORE, as a result of Defendants’ race discrimination, Spriggs seeks economic

damages and compensatory damages for pain, suffering, emotional anguish and damage to her

reputation in an amount to be proven at trial; punitive damages in an amount to be proven at trial;
                                                 10
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 11 of 15


and reimbursement for attorneys’ fees, interest, and costs associated with pursuing this matter, to

be determined at the conclusion of this litigation.

                                            COUNT V
                     Discrimination in Violation of Maryland Common Law
                            (Race, Color, and/or Sex Discrimination)
                                Plaintiff Spriggs v. All Defendants

        77.     Plaintiff Spriggs realleges and reincorporates by reference the prior paragraphs as

if fully set forth herein.

        78.     It is a longstanding rule of law in Maryland that an employer is liable for the tort of

wrongful discharge where an employee is terminated in violation of a clearly defined public policy.

Adler v. American Standard Corp., 291 Md. 31, 42, 432 A.2d 464, 470-471 (1981).

        79.     It is also a longstanding rule of law and public policy in Maryland that employers

with less than 15 employees may not discriminate against an employee on the basis of her gender

and retaliate against her for protesting unlawful discrimination. Md. Gov’t Code §§ 20-601, et

seq.; Molesworth v. Brandon, 341 Md. 621, 637 (1996).

        80.     Defendant Allegany Medical, at all relevant times, was an employer in the State of

Maryland with fewer than 15 employees.

        81.     Throughout her employment, Spriggs suffered verbal harassment from Defendants

based on her race, color, and/or sex, as describe above.

        82.     This included, inter alia, statements from managers telling her that “as a woman,

you need to man up and put your guy face on because women aren’t taken seriously” and to

“stop smiling so much.”

        83.     Spriggs’ male and white colleagues were not subjected to the same discriminatory

harassment.

        84.     Spriggs reported the discrimination based on her race, sex, and/or color, and was

terminated from employment as a result.
                                                  11
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 12 of 15


        85.     Defendants’ discrimination against Spriggs on the basis of her race and/or color

was willful, malicious, egregious, and/or done with reckless disregard for Spriggs’ civil rights.

     WHEREFORE, as a result of Defendants’ race discrimination, Spriggs seeks economic

damages and compensatory damages for pain, suffering, emotional anguish and damage to her

reputation in an amount to be proven at trial; punitive damages in an amount to be proven at trial;

and reimbursement for attorneys’ fees, interest, and costs associated with pursuing this matter, to

be determined at the conclusion of this litigation.

                                           COUNT VI
                        Tortious Interference with Prospective Advantage
                                    (Spriggs v. All Defendants)

        85.     Plaintiff Spriggs realleges and reincorporates by reference the prior paragraphs as

if fully set forth herein.

        86.     As set forth above, Defendants wrongfully interfered with Spriggs’ potential

employment opportunities by communicating with her potential employers and telling them that

she was bound by a non-compete agreement.

        87.     The non-compete agreement was, in fact, unenforceable.

        88.     Defendants’ conduct in communicating with these potential employers was

intentional, willful, and calculated to cause damages to Spriggs’ lawful efforts to seek new

employment. Defendants’ conduct was perpetrated with the intentional and improper purpose

of causing damage and was without justifiable cause.

        89.     As a result of Defendants’ tortious conduct, the potential employers that

Defendants contacted ceased negotiating with Spriggs and did not hire her.

        90.     As result of Defendants’ tortious conduct, Spriggs has suffered and will continue

to suffer lost profits, other consequential damages, and harm to reputation.

        WHEREFORE, Plaintiff Alexa Spriggs seeks economic damages and compensatory

                                                 12
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 13 of 15


damages for pain, suffering, emotional anguish and damage to her reputation in an amount to be

proven at trial; punitive damages in an amount to be proven at trial, with interest and costs

associated with pursuing this matter, to be determined at the conclusion of this litigation.

                                          COUNT VII
                                     Declaratory Judgment

        (Plaintiff Alexa Spriggs v. Defendant Allegany Medical Marijuana Dispensary)

       91.     Plaintiff Spriggs brings an action for declaratory judgment against Defendant

Allegany Medical Marijuana Dispensary pursuant to 28 U.S.C. § 2201, et seq., for the purpose

of determining a question of actual controversy between the parties.

       92.      The parties executed a document titled “Non-Compete Agreement” on or about

November 15, 2017.

       93.     Paragraph 1 of the document forbids Spriggs from:

       Directly or indirectly engag[ing] in any business with the following competitor(s):
       - Competitors, to include dispensaries, or any parent company, withing District
           1 in the State of Maryland
       - District 1 includes Garrett County, Maryland; Allegany County, Maryland
           and into Washington County, Maryland, just before Hagerstown, Maryland.
       Specifically, engaging in sales activity or patient management to attract and retain
       medical marijuana dispensary patients in District 1 in the State of Maryland.
       Directly or indirectly engaging in any competitive business includes, but is not
       limited to: (i) engaging in a business as owner, partner, or agent, (ii) becoming an
       employee of any third party that is engaged in such business, (iii) becoming
       interested directly or indirectly in any such business, or (iv) soliciting any
       customer of Allegany Medical Marijuana Dispensary for the benefit of a third
       party that is engaged in such business, ALEXA SPRIGGS agrees that this non-
       compete agreement will not adversely affect ALEXA SPRIGGS livelihood.

       94.     The document contained a term of 24 months from the date of Spriggs’ separation

from Defendant Allegany Medical Marijuana Dispensary.

       95.     Spriggs maintains that the terms of the Non-Compete Agreement are

unenforceable under Maryland law as overbroad in temporal and geographical scope.

       96.     Allegany Medical Marijuana Dispensary maintains that the Non-Compete

                                                 13
         Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 14 of 15


Agreement is enforceable.

        97.      Therefore, there exists an actual controversy of a practicable issue between

Spriggs and Allegany Medical Marijuana Dispensary within the jurisdiction of this Court

involving the rights and liabilities of the parties under a contract, which controversy may be

determined by a judgment of this Court.

        98.      Antagonistic claims are present between the parties. These claims indicate

inevitable litigation.

        99.      A declaratory judgment by this Court will terminate this controversy.

        WHEREFORE, Plaintiff demands:

        1. That this Court determine and adjudicate the rights and liabilities of the parties with

              respect to the Non-Compete Agreement.

        2. That this Court find and declare that the Non-Compete Agreement is unenforceable,

              and Spriggs is under no obligation to abide by any of its terms.

        3. That this Court award Spriggs the costs of these proceedings, and such other and

              further relief as she may be entitled to receive.

                                 DEMAND FOR TRIAL BY JURY

Plaintiffs demand a trial by jury on all issues so triable.




                                                   14
Case 1:20-cv-03395-SAG Document 1 Filed 11/20/20 Page 15 of 15


                            Respectfully Submitted,
                            ZIPIN, AMSTER & GREENBERG, LLC



                          By: /s/ Roy Lyford-Pike
                            Roy Lyford-Pike, Esq. No. 19836
                            Philip B. Zipin, Esq., No. 03932
                            8757 Georgia Ave., Suite 400
                            Silver Spring, Maryland 20910
                            Phone: (301) 587 - 9373
                            Fax:     (240) 839 – 9142
                            rlpike@zagfirm.com
                            pzipin@zagfirm.com

                            Counsel for Plaintiffs




                              15
